Citation Nr: 1547405	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-40 920A	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error was committed in an April 1996 Board decision that declined to reopen the appellant's claim for entitlement to Dependency and Indemnity Compensation (DIC) benefits.

(The issue of entitlement to additional VA disability compensation based on additional allowance for a dependent child, is addressed in a separate decision.)


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1975 to March 1981.  The Veteran died in March 1981.  The moving party is his surviving spouse.

This matter comes before the Board from an August 2009 motion by the moving party requesting revision of an April 1996 Board decision on the basis of CUE.

This case was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into account the existence of this electronic record.

The matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the claimant if further action is required.


REMAND

In June 2015, the moving party requested a Travel Board hearing.  Pursuant to 38 C.F.R. § 20.1405(c)(1) (2015), the Board may, for good cause shown, grant a request for a hearing for the purpose of argument.  No testimony or other evidence will be admitted in connection with such a hearing. 

The Board has determined that good cause has been shown in this case. Therefore, remand is necessary so that the moving party may be scheduled for a Board videoconference hearing at the RO.

Accordingly, the case is REMANDED for the following action:

The moving party should be scheduled for a Travel Board hearing at the RO, as soon as it is practically possible.  The moving party should be fully notified of the time and place of this hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




                       ____________________________________________
	R. FEINBERG
	Acting Veterans Law Judge, Board of Veterans' Appeals


